           Case 4:19-cv-01120-ACA Document 66 Filed 07/06/21 Page 1 of 6                    FILED
                                                                                    2021 Jul-06 PM 12:02
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

JOSHUA OTWELL
and DANNA LEE OTWELL,
                                                   Case No. 4:19-cv-01120-ACA
      Plaintiffs,

vs.

HOME POINT FINANCIAL CORP.,

      Defendant.


            HOME POINT FINANCIAL’S PRETRIAL EXHIBIT LIST

       COMES NOW, Home Point Financial Corporation (“Home Point”), and

files this Exhibit List for the trial scheduled to begin on August 23, 2021, stating as

follows:

       Home Point may use the following exhibits at trial:

       1.      Deed for 525 Fern Creek Drive, Springville, AL, dated January 28,

2015, to Joshua and Danna Lee Otwell.

       2.      Promissory Note dated January 28, 2015, signed by Joshua Otwell in

favor of SouthPoint Bank in the amount of $235,554.00 (the “Note”).

       3.      Allonge to the Note, executed by SouthPoint Bank in favor of

Stonegatge Mortgage Corporation, its successors and/or assigns.




                                     Page 1 of 6
         Case 4:19-cv-01120-ACA Document 66 Filed 07/06/21 Page 2 of 6




        4.     Mortgage executed by Joshua and Danna Otwell in favor of Mortgage

Electronic Registration Systems, Inc. (“MERS”), as nominee for SouthPoint Bank,

its successors and assigns, recorded on February 6, 2015, in Book 2015, Page

3480, Office of the Judge of Probate for St. Clair County, Alabama.

        5.     Assignment of Mortgage from MERS to Stonegate Mortgage

Corporation, executed August 11, 2016, recorded on August 23, 2016, in Book

2016, Page 30477, Office of the Judge of Probate for St. Clair County, Alabama.

        6.     Stonegate Mortgage Corporation Purchase Advice for the subject

loan.

        7.     Stonegate Mortgage Corporation “Prior to Purchase Conditions” sheet

for the subject loan.

        8.     Mortgage Statement from Stonegate Mortgage Corporation to Joshua

Otwell, dated March 3, 2015.

        9.     Notice of Servicing Transfer from Southpoint Bank to Stonegate

Mortgage Corporation.

        10.    Foreclosure Deed in favor of Stonegate Mortgage Corporation, dated

January 24, 2017.

        11.    Announcement of Home Point’s acquisition of Stonegate Mortgage

Corporation.




                                     Page 2 of 6
         Case 4:19-cv-01120-ACA Document 66 Filed 07/06/21 Page 3 of 6




        12.   Letter (along with the related signed acceptance by Joshua Otwell)

from Home Point to Joshua Otwell, dated August 24, 2018, offering a Trial

Payment Plan.

        13.   Letter (along with the related loan modification documents) dated

December 14, 2018, from Home Point (prepared by Ruth Ruhl, P.C.) to Joshua and

Danna Otwell, containing a cover letter with instructions and due date and FHA

Partial Claim documents (“Loan Modification Package”).

        14.   FedEx Proof of Delivery of Loan Modification Package

        15.   Notice of Default from Home Point to the Otwells, dated February 21,

2019.

        16.   Notice Pursuant to Fair Debt Collection Practices Act, sent by Rubin

Lublin, LLC, and dated April 15, 2019, addressed separately to Joshua Otwell and

Danna Lee Otwell.

        17.   Notice of Acceleration and Foreclosure, along with the enclosed

Notice of Sale Under Power, sent by Rubin Lublin, LLC, and dated April 15, 2019,

addressed separately to Joshua Otwell and Danna Lee Otwell.

        18.   Letter from Joshua and Danna Otwell to Rubin Lublin, LLC, dated

April 25, 2019.

        19.   Letter from Rubin Lublin, LLC to Joshua Otwell, dated June 7, 2019,

in response to the April 25, 2019, letter referenced above.


                                    Page 3 of 6
        Case 4:19-cv-01120-ACA Document 66 Filed 07/06/21 Page 4 of 6




      20.     Letter from Rubin Lublin, LLC to Danna Lee Orwell, dated June 7,

2019, in response to the April 25, 2019, letter referenced above.

      21.     Otwell Loan Account History

      22.     Home Point’s servicing notes and memos for the Otwell loan.

      23.     Affidavit of Joshua Otwell, filed at [Doc. 32-1].

      24.     Affidavit of Danna Lee Otwell, filed at [Doc. 32-10].

      25.     Affidavit of Joshua Otwell, filed at [Doc. 48-1].

      26.     Affidavit of Danna Lee Otwell, filed at [Doc. 48-2].

      27.     Mortgage Statements from Stonegate Mortgage Corporation and

Home Point.

      28.     Pleadings and other documents of record from the case of Stonegate v.

Otwell, 59-CV-2017-900070.

      29.     Full case file, as located on AlaCourt, for the case of Alabama v.

Joshua Otwell, No. DC-2005-001234.00 (Shelby County District Court).

      30.     Full case file, as located on AlaCourt, for the case of Cach, LLC v.

Josh Otwell, Nos. CV-2020- 900004 and CV-2021-000002.00 (St. Clair County

Circuit Court), and related cases.

      31.     Full case file, as located on AlaCourt, for the case of Republic

Finance v. Josh Otwell, No. CV-2016-900114.00 (St. Clair County Circuit Court).




                                     Page 4 of 6
          Case 4:19-cv-01120-ACA Document 66 Filed 07/06/21 Page 5 of 6




      32.     Full case file, as located on AlaCourt, for the case of Discover Bank v.

Josh Otwell, No. SM-2017-900258 (St. Clair County District Court).

      33.     Full case file, as located on AlaCourt, for the case of Midland

Funding, LLC v. Josh Otwell, No. SM-2018-900004.00 (St. Clair County District

Court).

      34.     Any document or exhibit needed for rebuttal or impeachment.

      35.     Any document or exhibit listed, referred to, or offered by any party.

      36.     All pleadings and other documents of record.

      37.     All discovery requests, disclosures, or responses may be utilized.

      Respectfully submitted on July 6, 2021.

                                              _s/ Timothy P. Pittman __________
                                              Timothy P. Pittman (ASB-0075-I51P)
                                              Bret J. Chaness (pro hac vice)
                                              RUBIN LUBLIN, LLC
                                              200 Clinton Avenue West, Suite 406
                                              Huntsville, AL 35801
                                              Tel: (678) 281-2972
                                              Fax: (404) 601-5095
                                              tpittman@rlselaw.com
                                              bchaness@rlselaw.com
                                              Attorneys for Home Point




                                     Page 5 of 6
        Case 4:19-cv-01120-ACA Document 66 Filed 07/06/21 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I, Timothy P. Pittman, certify that on July 6, 2021, a true and correct copy of

the foregoing was served upon all parties as follows:

      John G. Watts                                 via CM/ECF email
      M. Stan Herring
      Watts & Herring, LLC
      301 19th Street North
      Birmingham, AL 35203
      john@wattsherring.com
      stan@wattsherring.com

                                             _s/ Timothy P. Pittman __________
                                             Timothy P. Pittman (ASB-0075-I51P)




                                    Page 6 of 6
